Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 15, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on October 15, 2021.
Claims 1-3, 5, 8, 10, 12, 15, 16, and 19 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims were previously rejected under § 101 as being directed toward ineligible subject matter, specifically toward an abstract idea without any integration into a practical application or significantly more.  Applicant’s arguments (see Remarks pages 11-13) are performing self-reconciliation of items currently in the secure item storage unit, which Examiner construes in light of the specification to mean an automatic computer-run process to determine what materials are in the secure item bin of the ATM after the maintenance (see particularly specification paragraph 64).  Examiner asserts that this additional feature is also a “meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.”  See MPEP § 2106.05(e).  
Regarding the prior art, the previous rejection was a four reference § 103 combination.  Applicant’s amendments have narrowed the claim scope such that that combination fails to render the claims obvious.  The only closer prior art of record that Examiner found is a different Lyons reference (2014/0302915) that does teach performing maintenance on an automated machine by scanning a QR code, where scanning the code does tell the maintenance user’s device what maintenance to perform (see ¶ 338).  That reference, however, fails to teach that the scannable code is associated with information that comprises at least a number of incoming cassettes, amount of incoming cash, manual codes, and a series of steps to be performed to initiate the request.  Because Lyons refers to gaming devices (e.g., at casinos), Lyons neither expressly teaches or could even be construed to imply that the information comprises a number of incoming cassettes.  Another reference, Kuhn (US 2017/0061407), teaches providing failure information regarding an ATM to a user device via a QR code but fails to teach that the information comprises an incoming number of cassettes nor does it teach any self-reconciliation step.  Thus, because no reference teaches that feature, in the context of the independent claims as an ordered whole, the claims are allowable over the prior art.  The closest foreign prior art of record is KR 2017/0025042 and the closest NPL prior art is ATM Marketplace, “New Mobile app simplifies management, maintenance of Hyosung ATMs,” published online February 24, 2016, available at https://www.atmmarketplace.com/news/new-mobile-app-simplifies-management-maintenance-of-hyosung-atms/.  Neither of these references teach the information including number of cassettes or any self-reconciliation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627